Notice of Pre-AIA  or AIA  Status
           The present application is being examined under the pre-AIA  first to invent provisions. 

Detailed Action 

           The amendment filed on 9/29/2022 has been entered.

Claim Rejection - 35 U.S.C. 112 (pre-AIA ), second paragraph
1.        The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
2.        Claims 2-5 are rejected under 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the applicant regards as the invention.
           (1) In claim 2, line 2, “said apparatus further comprises a transport assembly” is misleading.  As shown in Fig.1, the transport assembly 22 comprises a frame 250 of claim 1 as amended.  In other words, the frame 250 of claim 1 is a part of the transport assembly 22 of claim 2.  Therefore, “further comprises a transport assembly” is misleading because it implies a transport assembly is in addition to a frame cited in claim 1.

Claim Rejection - pre-AIA  35 U.S.C. 103(a)
1.        The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
2.        Claims 1-4 and 6-10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Clark (U.S. Patent No. 4,062,111) in view of Lazickas (U.S. Patent No. 3,791,246).                 
           Regarding claims 1 and 7-9, Clark discloses an apparatus for severing a workpiece, said apparatus comprising: 
           a severing blade (15) operable to cut said workpiece along a selected course at a severing position;   
           a mounting assembly (16) mounting said severing blade (15) relative to said severing position; and 
           a frame (13) that is connected to said mounting assembly (16) via a guide plate (14) substantially as claimed except Clark’s frame member (13) lacks a slotted rotational member mounted between frame members of the frame (13).
            Lazickas shows a severing apparatus comprising a severing blade (22), a slotted rotational member (32) mounted directedly “below” (depending upon a view point of a viewer) said severing blade (22) and having a U-shaped slot (40, see Fig.7)  extending about a periphery of said slotted rotational member (32) and positioned to receive a periphery of said severing blade (22) therewithin without directly contacting said severing blade (22, i.e. due to “clearances”, see column 5, lines 37-39) during a rotational movement of said severing blade (22), and said severing blade (22) causes a workpiece (42) to be pressed into said U-shaped slot (40) and sheared by providing resistance to said severing blade (22) to assist in severing said workpiece (42).  
           Thus, it would have been obvious to one skilled in the art to modify Clark by providing the severing apparatus with a slotted rotational member having a U-shaped slot for receiving the periphery of the severing blade (15) to facilitate supporting and feeding the workpiece as it is passed beneath the severing blade (15) as taught by Lazickas.  The type of the workpiece to be severed (i.e. of a strong and resistant composition as cited at lines 1-2 of the claim) has no patentable import on the structure of the apparatus and accordingly cannot serve to distinguish.    
           Regarding claim 2, in Clark, the workpiece is to be rested on a supporting surface (23), and said apparatus further comprises a transport assembly (13 encompassing the frame of claim 1, note the above 35 U.S.C. 112 rejection) having at least one rolling member (24) engageable with said supporting surface (23, see Fig.1) to support said apparatus for movement on said supporting surface (23) along said workpiece that is to be rested upon the supporting surface (23) to pass through said severing position to cut said workpiece.  
           Regarding claim 3, Clark’s at least one rolling member (24) comprises at least two rolling members (24) individually mounted on said transport assembly (13) on a forward portion (FP, Fig.1 as annotated below) and on a rearward portion (RP) thereof, and said rolling members (24) extend transversely of said transport assembly (13, see Fig.6) whereby said apparatus is stable longitudinally and transversely during said movement on said supporting surface (23) along said workpiece.
  
    PNG
    media_image1.png
    506
    817
    media_image1.png
    Greyscale

           Regarding claim 4, Clark’s transport assembly (13) has a platform (P, annotated  Fig.1) extending between said forward portion (FP) and said rearward portion (RP) of said transport assembly (13) through said severing position, and a ramp (R) is mounted on said forward portion (FP) of said transport assembly (13) operable to feed said workpiece on said platform (P) forwardly of said severing position.  
           Regarding claim 6, in Clark as modified, the severing blade (15) is driven by a drive (i.e. a suitable bevel gear drive, see column 3, lines 37-38) in rotational movement through said severing position, and said workpiece is pressed into said slot (as taught by Fig.7 of Lazickas) by aid severing blade (15) during a cutting operation providing resistance to said severing blade (15) to assist in severing said workpiece.  
           Regarding claim 10, Clark’s frame (13) supports a ramp surface (R, see annotated Fig.1) on which said workpiece is to be rested.  
3.       Claim 5 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Clark (U.S. Patent No. 4,062,111) in view of Lazickas (U.S. Patent No. 3,791,246) as applied to claim 4 above, and further in view of Reid (U.S. Patent No. 1,914,528).
           Regarding claim 5, Clark’s severing apparatus as modified above shows all the claimed limitations except the platform (P) lacks a plurality of rotational members mounted thereon.
           Reid teaches it is desirable to provide a platform (see Figs.1-2) of a severing apparatus with a plurality of rotational members (31) mounted thereon and operable to engage a workpiece (15) and to assist feeding said workpiece (15) through a severing position and over the platform during a cutting operation.  
           Thus, it would have been obvious to one of ordinary skill in the art to further modify Clark by providing the platform (P) with a plurality of rotational members to facilitate moving the workpiece through the severing position as taught by Reid. 
4.        Claims 11-15 and 17-19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Clark (U.S. Patent No. 4,062,111) in view of Lazickas (U.S. Patent No. 3,791,246) and Reid (U.S. Patent No. 1,914,528).
           Regarding claims 11-13, 17 and 18, Clark discloses an apparatus for severing a workpiece, said apparatus comprising: 
           a frame (16) adapted for movement over a work surface;
           a cutting blade (15) having a periphery, said cutting blade (15) mounted to said frame (16); 
           a platform (13) for supporting said workpiece during movement of said workpiece  thereover and beneath said cutting blade (15); and 
          wherein said platform (13) is connected to said frame (16) via a guide plate (14) substantially as claimed except Clark lacks at least one roller disposed on the platform (13) and defining a slot in position to receive said periphery of said cutting blade (15), and it also lacks a plurality of rollers mounted on said platform (13) via axle assemblies for rotational movement to facilitate movement of said workpiece over said platform (13) during severing of said workpiece.
           Lazickas shows a severing apparatus comprising a cutting blade (22), a roller (32) defining a U-shaped slot (40, see Fig.7) extending circumferentially thereabout for receiving a periphery of said cutting blade (22) therewithin without directly contacting said cutting blade (22, i.e. due to “clearances”, see column 5, lines 37-39) during a rotational movement of said cutting blade (22), and said cutting blade (22) causes a workpiece (42) to be pressed into said U-shaped slot (40) and sheared by providing resistance to said cutting blade (22) to assist in severing said workpiece (42).  
           Thus, it would have been obvious to one skilled in the art to modify Clark by providing the severing apparatus with a roller having a U-shaped slot for receiving the periphery of the cutting blade (15) to facilitate supporting and feeding the workpiece as it is passed beneath the severing blade (15) as taught by Lazickas.  The type of the workpiece to be severed (i.e. of a strong and resistant composition as cited at lines 1-2 of the claim) has no patentable import on the structure of the severing apparatus and accordingly cannot serve to distinguish.    
           Reid teaches it is desirable to provide a platform (see Figs.1-2) of a severing apparatus with a plurality of rollers (31) mounted thereon via axle assemblies (see Figs.1-2 not labelled) for rotational movement to facilitate movement of a workpiece (15) over a platform (see Fig.1).  
           Thus, it would have been obvious to one of ordinary skill in the art to further modify Clark by providing the platform (13) with a plurality of rollers to facilitate moving the workpiece over the platform (13) as taught by Reid. 
           Regarding claim 14, Clark shows a ramp (R, see annotated Fg.1) mounted on a forward portion (FP) of said platform (13) but lacking friction reducing means for reducing friction between the ramp (R) and the workpiece during feeding of the workpiece.  Reid shows a ramp (28) having friction reducing means in the form of a roller (29, see Fig.2 and page 2, lines 62-64).  Thus, it would have been obvious to one skilled in the art to further modify Clark by providing the ramp (R) with rollers for advantage of reducing friction between the ramp (R) and the workpiece during feed as taught by Reid. 
          Regarding claim 15, in the modified Clark, said cutting blade (15) is positioned relative to said platform (13) such that said severing assists in pulling said workpiece over said platform (13) during said severing of said workpiece.  
          Regarding claim 19, in Clark as modified, said platform (13) and said plurality of rollers (as modified above) move with said cutting blade (15) through a path of travel for said severing of said workpiece.
5.       Claim 16 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Clark (U.S. Patent No. 4,062,111) in view of Lazickas (U.S. Patent No. 3,791,246) and Reid (U.S. Patent No. 1,914,528) as applied to claim 11 above, and further in view of Fore (U.S. Patent No. 669,081).
           Regarding claim 16, Clark’s severing apparatus as modified above shows all the claimed limitations except it fails to mention the material used for the roller that defines said slot (as taught by Lazickas).  
           Fore teaches the use of metal for a slotted roller (13, see page 1, lines 57-60) but does not explicitly mention the metal being brass.  
           In view of Fore’s teaching, it would have been obvious to one skilled in the art to use metal for Clark’s slotted roller as metal is easy to obtain.  To further modify Clark by using a well-known and commercially available metal such as “brass” for the slotted roller would have been obvious to one of ordinary skill in the art, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.         

Remarks
Applicant’s arguments with respect to claims 1-19 have been considered but are moot in light of the above new ground(s) of rejection.

Action Made Final
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Point of Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HWEI-SIU PAYER whose telephone number is (571)272-4511.  The examiner can normally be reached on Monday-Friday, 7:30 AM -4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on 571-270-3818.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HWEI-SIU C PAYER/Primary Examiner, Art Unit 3724